Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 02/02/2021.
2.	Claims 1-2, 11-12, 17-18 have been amended.
3.	Claims 1-20 are rejected.
4.	The drawings filed on 12/21/2018 has been accepted by the Examiner. 
Examiner’s Notes
5.    Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	 Claims 1-4, 7-10, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ISHII (US 20140067918) and further in view of Rutherglen (US 20030033517)

pinging  a server with client device specific information [0055] “The navigator 114 of the network device 10 identifies the presence or the absence of any recommended file, which is triggered by the client 30 having established to the network. More specifically, when receiving a request for browsing a desired WEB page (HTTP request) from the client 30”), where the navigator is operating as a server [0055] “the navigator 114 may operate as a DNS caching server”)  including operating system type and version and host application type and version [0024] “The environment information includes, for example, at least part of the name of a device such as a network connection device mounted on each client, the destination of the device, the type of the operating system installed in the client and the version of the operating system. The environment information of the client is used to notify the client of recommended files suitable for the client in an update notification process described later. [0035] [0036] “The plurality of environment information includes "name", "destination" and "supported OS". The latest file information includes information regarding "type", "version" and "file path") and [0037 , where the type and version of the application is shown in [0038] “The "type" field stores information regarding an application of the file of the entry. The "version" field stores a numerical value representing the version of the file of the entry.”); via an installer associated with the host application on a client device to obtain information regarding one or more available features identified as applicable to the client device (Abstract, [0028]  [0159] “in response to a request for browsing a WEB page received from the client device and may send back the generated notification display information as a response to the request. According to this embodiment, the 
initiating via the installer, downloading a feature from one or more available features from the server to the client device; [0059] [0096] where the install button is the installer  [0159] an updating, via the installer, the host application with the feature [0087] [0059].
ISHII discloses pinging a server with the client device (Ishii, [0055] “The navigator 114 of the network device 10 identifies the presence or the absence of any recommended file, which is triggered by the client 30 having established to the network. More specifically, when receiving a request for browsing a desired WEB page (HTTP request) from the client 30”), where the navigator is operating as a server [0055])., where requesting the server is pinging the server as claimed.  ISHII does not specifically disclose periodically pinging.  However, in an analogous art Rutherglen,( US 20030033517) discloses periodically pinging a server with the client (Rutherglen, the language of claims 10 and 19, “requests from the client computer so that the batch of database requests are sent periodically to the database server”) clearly shows periodically pinging a server with the client as claimed. 
Therefore it would have been obvious  to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Rutherglen into the method of ISHII. The modification would be obvious because this technique improves the performance and speed of the system. 

As pre claim 3 the rejection of claim 2 is incorporated and further ISHII (US 20140067918) discloses: wherein the installer communicates with the host application [0035] [0048] [0059]. ISHII does not specifically disclose installer proxy and proxy call back.  However, in an analogous art Rutherglen ( US 20030033517) discloses the above limitation (Rutherglen, [0050] [0065] [0067]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Rutherglen into the method of ISHII. The modification would be obvious because this technique improves the performance and speed of the system. 
As pre claim 4 the rejection of claim 1 is incorporated and further ISHII (US 20140067918) discloses wherein the installer comprises host specific components for managing tasks [0064] [0108] [0165] [0108] [0111] [0126] [0166] “This simplifies the configuration of the server device and reduces the load on the server device”). 
As pre claim 7 the rejection of claim 1 is incorporated and further ISHII (US 20140067918) discloses wherein the installer associated with the application is separate from the application and includes host specific components such that the installer is operable across multiple platforms [0035]  [0074] [0085]. The background section of ISHII discloses the installer is separate from the application. [0004]. The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the installing system in a distributed environment.
As pre claim 8 the rejection of claim 1 is incorporated and further ISHII (US 20140067918) discloses wherein pinging the server comprises sending an HTTP request ( ISHII [0055]) .

As pre claim 10 the rejection of claim 1 is incorporated and further and further Rutherglen (US 20030033517) comprising registering the downloaded feature (Rutherglen, [0082] [0083]). The modification would be obvious because one of the ordinary skill in the art would be motivated to work in the security framework of the server.
Claims 11-13, 15 are machine-readable storage device claims corresponding to the method claims 1-3 and 7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-3 and 7 above.
As per Claim 16 the rejection of claim 11 is incorporated and further ISHII (US 20140067918) discloses caching the downloaded feature prior to updating the host application with the feature [0138] [0161]. Rutherglen (US 20030033517) discloses registering the downloaded feature (Rutherglen, [0082] [0083]). The modification would be obvious because one of the ordinary skill in the art would be motivated to work in the security framework of the server.
Claims 17-18 are the device claims corresponding to the method claims 1 and 3 respectively and rejected under the same reason set forth in connection of the rejection of claims 1 and 3 above.
As per claim 20 the rejection of claim 17 is incorporated and further ISHII (US 20140067918) discloses wherein the installer associated with the application is separate from the application and includes host specific components such that the installer is operable across multiple platforms [0035]  [0074] [0085]. The background section of ISHII discloses the installer is separate from the application. [0004]. The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the installing system in a distributed environment. ISHII (US 
Rutherglen (US 20030033517) discloses registering the downloaded feature (Rutherglen, [0082] [0083]). The modification would be obvious because one of the ordinary skill in the art would be motivated to work in the security framework of the server.
7.	 Claims 5-6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ISHII (US 20140067918) further in view of Rutherglen (US 20030033517) and Henke (US 20170039046)
As pre claim  5 the rejection of claim 4 is incorporated and further ISHII (US 20140067918) discloses The computer implemented method of claim 4 wherein the host specific components comprise: an installer ([0024] [0035]). ISHII does not specifically disclose installer remoter.  However, the background second of  ISHII disclose installer remoter (ISHII, [0004]. Neither ISHII nor Rutherglen discloses task scheduler and task scheduler call back.  
However, in an analogous art Henke (US 20170039046) discloses the above limitation. (Henke, [0094] [0163], [0202]). Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Henke into the method of ISHII and Rutherglen.  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the system performance and data consistency for execution of the task or workflow. 
As pre claim 6 the rejection of claim 5 is incorporated and further Henke discloses wherein the installer further comprises a task engine for performing tasks in accordance with the task scheduler and for performing a post install task (Henke, [003], [0087], [0094], [0164]. The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the system performance and data consistency for execution of the task or workflow. 

Claim 14 is a machine readable storage device claim corresponding to the method claims 5 and rejected under the same reason set forth in connection of the rejection of claim 5 above. 

Claim 19 is a device claim corresponding to the method claims 5 and rejected under the same reason set forth in connection of the rejection of claim 5 above.

				Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to the applicant’s disclosure.

O'Neill (US 20060130046) discloses: In devices that support wireless acquisition and installation of update packages, client devices 104a, 104b, 104c, wherein the update server array 122 receives identity information 113a, 113b, 113c, including, type, model, and make of the device, and version of operational software or firmware currently in use on client devices 104a, 104b, 104c. In addition, the client devices 104a, 104b, 104c may request update packages 110a, 110b, and 110c as needed or desired. latest` update files can be stored on the servers and the update packages can be downloaded from the device servers directly by client/server communications without the need for additional communication between the server and the update store 133 or the update generator 102. the update generator 102 generates update packages as newer versions of operational system software become available and then transfers the plurality of update packages to the update store 133 for storage and archiving in a memory or storage component.

Gouge (US 6931429) discloses:  triggering event or "ping" is sent out (periodically or continuously) by proximity network servers and is receivable by the client 50 throughout the PNS's associated proximity zone. service application by using remote procedure calls sent from the client application to the proximity networking server.

Goodridge (US 20190163458 ) discloses: providing a proxy process as a proxy for the calling process and performing the requested action to remove or modify the installed program through the proxy process. [0088] [0088] or launches an elevated proxy process 240 which calls the installer component 250 on behalf of the calling process 230. At step 606, the proxy process 240 calls the third party installer 252 using the relevant command line string

Khalid (US 20170116022) discloses: there will be a proxy installer that would update configuration information in such a way that as if a real installer updated that information. Proxy installer might work transparently the first time users use the component or subscribe some components. framework managed application will be visible to the native system. Proxy application or installer.

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696. The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196